Citation Nr: 0842313	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-20 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had relevant active service from May 1999 to 
January 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision in 
which the RO determined that new and material evidence to 
reopen the claims for service connection for head and neck 
conditions had not been submitted and denied entitlement to a 
TDIU.  The veteran filed a notice of disagreement (NOD) in 
July 2006, and the RO issued a statement of the case (SOC) in 
June 2007.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) limiting his 
appeal to the issues listed on the title page in July 2007.

In September 2008, the veteran testified during a hearing via 
videoconference before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  As indicated below, 
during the hearing, the veteran expressed his desire to 
withdraw from appeal the claim for a TDIU.

As regards the characterization of the other issue on appeal, 
the Board notes that a November 2000 rating decision denied 
the veteran service connection for a neck condition.  
Although notified of the November 2000 decision in a letter 
later that month, the veteran did not initiate an appeal.  
Hence, the decision is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  However, 
subsequent to the November 2000 rating decision, relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim were obtained and associated with the claims file.  
As the association of such service department records 
warrants reconsideration of a previously denied claim, the 
Board has characterized the veteran's claim as an original 
claim.  See 38 C.F.R. § 3.156(c) (2008).

The Board's dismissal of the claim for a TDIU is set forth 
below.  The claim for service connection for a neck 
disability is addressed in the remand following the order; 
this matter is being remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDING OF FACT

On September 17, 2008, prior to the promulgation of a 
decision in the appeal, the veteran and his representative 
requested withdrawal of the appeal with regard to the claim 
for a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, with regard to his claim for a TDIU have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2008).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2008).

During the September 17, 2008 Board hearing, the veteran 
requested withdrawal of the appeal as to the claim for a 
TDIU.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to that 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the claim for a TDIU, and it must be 
dismissed.


ORDER

The appeal as to the claim for a TDIU is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claim for service connection for a 
neck disability is warranted.

On his April 2000 original claim for benefits, the veteran 
stated that he injured his neck in June 1999 when he hit his 
head on a van door.  [Parenthetically, the Board notes that 
he also filed a claim for service connection for a back 
disability, for which service connection has been granted, 
and his original claim reflects that he injured his back in 
May 1999 on a separate occasion that is well documented in 
the service treatment records.]  During his Board hearing, he 
testified that he injured his neck in June 1999 when he hit 
his head on the ceiling of a van and compressed his neck.

The Board notes that the veteran's service treatment records 
(STRs) reflect that he injured his neck during service.  A 
June 1999 record shows complaints of pain in the left lumbar 
and neck due to an injury the last week in May.  A January 
2000 line of duty determination report shows a history of 
injuring the left knee, lumbar back area, and neck while 
performing aircraft maintenance.  An August 2000 report of 
medical history shows a history of injuring the lower back, 
neck, and left knee in June 1999.  A November 2002 record 
documents a history of compression injury to the neck in the 
line of duty in 1999, complaints of cervical pain over the 
last six months as the veteran began weaning himself off of 
pain medications for his back and knee, and a diagnosis of 
mild degenerative disc disease of the cervical region.  

The aforementioned evidence thus suggests that the veteran 
injured his neck, during service,  in May and/or June 1999 
and was eventually diagnosed with mild degenerative disc 
disease of the cervical spine.  

The Board notes, however, that x-rays of the neck have been 
normal.  During service, a November 2003 VA radiology report 
reflects a normal cervical spine.  Post-service, a June 2004 
VA treatment note reflects complaints of neck pain but that 
x-ray was negative.  Thus, despite the veteran's complaints 
of neck pain during and after service, and the diagnosis of 
mild degenerative disc disease of the cervical spine during 
service, no underlying pathology for the veteran's complaints 
of neck pain has been found.

During his Board hearing, however, the veteran indicated that 
his last VA doctor performed a CT scan of his neck and it 
showed that he had arthritis.  

Under these circumstances, the Board finds that medical 
evidence and opinion is needed to resolve the questions of 
whether the veteran, in fact, has arthritis or other current 
neck disability, and, if so, whether there exists a medical 
nexus between such current disability and service, to include 
injury, as alleged.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 
& Supp. 2008), 38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.   The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may result in a denial of the claim for service connection 
(as an original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The record also 
contains treatment notes from the Orlando Outpatient Center 
and from the Butler VA Medical Center (VAMC), both dated 
through January 2006.  Moreover, during his Board hearing, 
the veteran indicated that he is being treated at the Beaver 
County VA Primary Care Outpatient Clinic in Monaca, 
Pennsylvania.  The Board observes that records from this 
facility have not been associated with the claims file, to 
include any report of the above-referenced CT scan . The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records fron the above-name facilities,  
following the current procedures set forth in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities.  

The RO should also give the veteran another opportunity to 
present information/evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all pertinent 
records of evaluation and/or treatment of 
veteran  from the Beaver County VA 
Primary Care Outpatient Clinic, as well 
as recordst from the Orlando Outpatient 
Center and from the Butler VAMC since 
January 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records/responses received 
are associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA orthopedic examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

The physician should clearly identify all 
current disability/ies affecting the 
veteran's neck, to include degenerative 
joint disease..  Then, with respect to 
each diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include any 
neck injury therein.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


